WALLACE, Acting Associate Justice,
dissenting:
I understand the concerns expressed by the majority and am not unsympathetic. However, as an appellate court, our responsibilities are governed by certain limits critical to the smooth operation of the justice system. Three of those cause me to dissent. First, we are limited to the lower court’s factual record. A second limit is the standard of review: here, abuse of discretion. The standard of review is important not only because it is sometimes dispositive to the outcome of the appeal, but also because it traces the proper distribution of judicial power between the trial and appellate courts. The third limit is the law applicable to the case before us. Because I disagree with the majority in these critical areas, I am unable to join in the majority disposition.
I.
I start with the issue of the drug courier profile evidence. The majority concludes:
[T]he unfair prejudicial effect of the chug courier profile evidence substantially outweighed its probative value, as it merely explained a relatively simple crime. The evidence, should have been excluded under Rule 403 and the court committed a manifest error by admitting it. Accordingly, we conclude that the trial court abused its discretion in allowing Sunia to testify that Vitolio fit the profile of a vulnerable mule.
*44Majority Opinion, page 12. Here I disagree with the majority’s understanding of the law. While recognizing that the question is whether the evidence’s unfair prejudicial effect substantially outweighed its probative value, T.C.R.Ev. 403; accord Fed. R. Evid. 403, the majority fails to identify how the evidence’s prejudicial effect is unfair, and how it substantially outweighs its probative value. Indeed, there is no showing that there was any unfair prejudice at all, much less that it substantially outweighed the evidence’s probative value.
But that is not all. The majority articulated the correct standard of review, abuse of discretion, but it failed to apply this standard in any meaningful sense. “A trial court has broad discretion concerning the admissibility or exclusion of expert testimony.” EW Truck & Equip. Co. v. Coulter, 20 A.S.R.2d 88, 92 (1992). To be of concern to the appellate court, the trial court must have abused its discretion. United States v. Hanna, 293 F.3d 1080, 1085 (9th Cir, 2002); United States v. VonWillie, 59 F.3d 922, 928 (9th Cir. 1995) (stating that there is no difference between the “abuse of discretion” standard and the “manifestly erroneous” .standard, and adopting the former characterization); United States v. Rohm, 993 F.2d 1405, 1409-10 (9th Cir. 1993) (same). In effect, the majority determined what the trial court should have done, but the appellate court cannot substitute its judgment for the lower court’s. United States v. McMullen, 98 F.3d 1155, 1159 (9th Or, 1996). Under an abuse of discretion standard, an error is not enough. The trial court’s evidentiary rulings may be reversed only if there is abuse of discretion, which has been defined as “a plain error, discretion exercised to an end not justified by the evidence, a judgment that is clearly against the logic and effect of the facts as are found.” Wing v. Asarco, Inc., 114 F.3d 986, 988 (9th Cir. 1997) (emphasis added, internal quotation marks omitted). Reversal is possible only “when the appellate court is convinced firmly that the reviewed decision lies beyond the pale of reasonable justification under the circumstances.” Harman v. Apfel, 211 F.3d 1172, 1174 (9th Cir. 2000).
I would have difficulty holding there was trial court error in admitting the evidence at issue. Certainly, then, applying the law and the applicable standard of review, as I must, I cannot conclude that the trial court abused its discretion. The majority cites United States v. Lim, 984 F.2d 331 (9th Cir. 1993), United States v. Lui, 941 F.2d 844 (9th Cir. 1991), United States v. Jones, 913 F.2d 174, 177 (4th Cir. 1990), United States v. Carter, 901 F.2d 683, 684 (8th Cir. 1990), and Commonwealth v. Poitras, 774 N.E.2d 647, 650-51 (Mass. App. Ct. 2002), but this case is significantly different. Unlike Lim, Lui, Jones, Carter, and Poitras, Sunia did not opine that the defendant fit the drug courier profile. This is not “a case in which the government attempted to establish the defendant’s guilt by showing that he has the same characteristics as a drug courier.” Cf. Jones, 913 F.2d at 177. Instead, the officer opined that *45Mulitauaopele’s alleged accomplice, Vitolio, fit the drug courier profile. Considering that Vitolio himself testified that he was a “mule” (drug courier), there was no unfair prejudicial effect. Unlike the cases the majority cites, the chug courier profile was not used as substantive evidence of the defendant’s guilt, but only of Vitolio’s guilt. Put another way, as the majority recognizes, drug courier profiles are “inherently prejudicial because of the potential they have for including innocent citizens as profiled drug couriers.” Lui, 941 F.2d at 847 (internal quotation marks omitted). This unfair prejudice is suffered by the person profiled, Vitolio. Mulitauaopele suffers no unfair prejudice, and he cannot complain of Vitolio’s harm.
The majority’s citation of Poitras is doubly ironic because, in that child abuse case, the court permitted profile evidence of child abuse victims. 774 N.E.2d at 649-50. The appellate court held that the trial court abused its discretion only when it admitted an opinion that the defendant fit the profile of child abusers. Id. at 650. The prejudicial effect was improper because the jury might conclude that, because the defendant fit the profile, he is more likely to have committed the crime. Id. There is no such unfair prejudice here, where the profile is of the accomplice, not the defendant. Just as the trial court in Poitras did not abuse its discretion in permitting profile evidence of child abuse victims, the trial court here did not abuse its discretion in permitting profile evidence of the accomplice. The analysis in Poitras, a case relied on by the majority, demonstrates why the majority is wrong in its holding.
n.
The majority holds that because “Sunia opined that Mulitauaopele had used Vitolio’s weaknesses,” this was “tantamount to saying ... that Mulitauaopele was guilty.” I read the record differently. Sunia never opined that Mulitauaopele used Vitolio’s weaknesses. Instead, Sunia opined that “they” used Vitolio’s weaknesses. The majority just assumes, with no basis in the record, that Sunia meant “Mulitauaopele” when he said “they.” I cannot agree with the majority’s description of the record.
But, even assuming that Sunia said what the majority claims, I disagree that his opinion is “tantamount” to saying that Mulitauaopele was guilty. Sunia did not state Mulitauaopele was guilty. Sunia did not even necessarily imply guilt. Mulitauaopele could use Vitolio’s weakness and yet not be guilty of drug possession. Suppose, for instance, that Mulitauaopele mistakenly thought that he was using Vitolio to smuggle Russian diamonds or Cuban cigars instead of illegal drugs. In that case, Mulitauaopele would have used Vitolio’s weaknesses, but he is not guilty of unlawful possession of drugs. Under the majority’s reasoning, anytime an expert gives an opinion that tends to show that the defendant *46is guilty, i.e., every time an expert’s opinion is relevant — a necessary precondition to it being admissible at all — the expert is somehow giving an opinion that the defendant is guilty.
m.
So far, I have disagreed with the majority’s conclusion that Sunia’s opinion that Mulitauaopele (or “they”) used Vitolio’s weakness was inadmissible because the opinion was based on improper drug courier profile evidence. But even assuming for the sake of argument that drug courier profile evidence would be improper in this case, the majority’s conclusion still does not follow.
First, Sunia’s opinion was based not on profile evidence, but on the officers’ firsthand observations that Vitolio was weak. This is not profile evidence, and it is not inadmissible just because other drug couriers tend to act similarly. Sunia’s opinion was properly based on the officers’ observations that Vitolio did not answer the questions put to him, he was fifteen years old, he appeared nervous, all his travel arrangements were made by another, his airline ticket was paid for by another, he let another fill out his declaration form, etc. Sunia’s opinion that Mulitauaopele used Vitolio’s weakness was not based at all on any drug courier profile. It does not matter how other mules act. All that mattered, as far as Sunia’s opinion was concerned, was what Mulitauaopele (or “they”) did, and how Vitolio acted.
Second, even if Sunia’s opinion was based entirely on an inadmissible drag courier profile, his opinion is nonetheless admissible under the rules of evidence. T.C.R.Ev. 702 governs the admissibility of expert opinions, and nowhere is there a requirement that the basis of the opinion be admissible. As the majority opinion observes but does not apply, T.C.R.Ev. 703 permits an expert’s opinion to be based on inadmissible facts or data. According to Rule 705, the basis need not be disclosed. T.C.R.Ev. 705 (stating that the “expert may testify in terms of opinion or inference and give his reasons therefor without prior disclosure of the underlying facts or data, unless the court requires otherwise” or unless the basis is elicited on cross-examination). Under the applicable rales of evidence, an expert may give, what the majority calls, an “unadorned” and “unexplained” opinion. The majority opinion fails to follow the rales of evidence. This I cannot do.
IV.
Because I disagree with the majority’s reading of the record, its failure to apply the appropriate standard of appellate review meaningfully, and its understanding of applicable law, I must dissent. I would affirm the conviction.